MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                FILED
      regarded as precedent or cited before any                             Mar 26 2019, 8:44 am

      court except for the purpose of establishing                              CLERK
                                                                            Indiana Supreme Court
      the defense of res judicata, collateral                                  Court of Appeals
                                                                                 and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      Jonathan R. Deenik                                      Trenna S. Parker
      Deenik Law, LLC                                         Trenna S. Parker Law Office, P.C.
      Greenwood, Indiana                                      Noblesville, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA
      Carrie Bennett,                                         March 26, 2019
      Appellant-Respondent,                                   Court of Appeals Case No.
                                                              18A-DR-1550
              v.                                              Appeal from the Hamilton
                                                              Superior Court
      Frederick Bennett,                                      The Honorable David K. Najjar,
      Appellee-Petitioner.                                    Judge
                                                              Trial Court Cause No.
                                                              29D05-1309-DR-8368



      Mathias, Judge.


[1]   Carrie Bennett (“Mother”) appeals the Hamilton Superior Court’s order

      restricting her parenting time with the parties’ minor child to supervised

      parenting time in a therapeutic setting. Mother argues that the court’s order is

      not supported by the evidence.
      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1550 | March 26, 2019                Page 1 of 9
[2]   We affirm.


                                     Facts and Procedural History
[3]   Mother and Frederick Bennett (“Father”) have five children, but four of the five

      children are now legally adults. The youngest child at issue in this appeal is

      seventeen-year-old C.B.


[4]   The parties’ marriage was dissolved in July 2014. Their marriage and the

      dissolution proceedings were contentious, but the parties continued to reside in

      close proximity to each other and shared joint custody of the children. Shortly

      after the parties were divorced, Father obtained employment in New Mexico.

      In December 2014, the parties agreed to a temporary custody arrangement

      awarding Father sole legal and physical custody of C.B., who was thirteen years

      old, and her brother, who was fourteen years old.1


[5]   During the divorce proceedings, and the ensuing custody and parenting time

      modification proceedings, the trial court appointed a guardian ad litem (“GAL”)

      for the children. The children told the GAL that Mother was physically and

      emotionally abusive. The children also reported that Mother’s home was not

      clean and smelled strongly of cat and dog urine. Mother denied abusing or

      harming the children.




      1
          Mother was awarded sole legal and physical custody of the parties’ sixteen-year-old daughter.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1550 | March 26, 2019                      Page 2 of 9
[6]   In June 2015, the GAL concluded that Mother and the children had significant

      problems in their relationship, that Mother blamed Father and the children for

      the issues between Mother and the children, and Mother refused to

      acknowledge any responsibility in the damaged relationship with her children.

      On June 29, 2015, the parties agreed that Father would have sole legal and

      physical custody of the minor children in New Mexico, subject to Mother’s

      parenting time. The parties agreed that Mother would have seven weeks of

      parenting time in the summer, spring break, and one half of the children’s

      winter break.


[7]   Over the next few years, Mother’s relationship with the children continued to

      deteriorate. When C.B.’s sister and brother turned eighteen, they refused to

      have any contact with Mother. Mother continued to place blame for her

      troubled relationship with the children on Father.

[8]   C.B. continues to receive individual therapy in New Mexico, as well as in

      Indiana while she is in the state for parenting time with Mother. C.B. suffers

      from anxiety and depression. C.B. exhibits increased symptoms of anxiety

      before she returns to Indiana for parenting time with Mother. C.B.’s therapist in

      New Mexico believes that C.B. suffers from post-traumatic stress disorder as a

      result of Mother’s abuse over the years.

[9]   C.B. was particularly anxious about returning to Indiana for parenting time

      with Mother by herself after her brother turned eighteen. C.B.’s therapist




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1550 | March 26, 2019   Page 3 of 9
       concluded that C.B. is emotionally vulnerable, and C.B. expressed that any

       contact with her mother was “very distressing.” Tr. Vol. II, p. 45.

[10]   On February 2, 2017, Father filed a petition to modify parenting time. The

       court ordered both parties to undergo psychological evaluations, and the GAL

       was re-appointed. As a result of Mother’s psychological evaluation, she was

       diagnosed with personality disorder with mixed personality problems including

       histrionic, narcissistic, borderline, and compulsive personality traits.

       Appellant’s App. Vol. III, p. 87.

[11]   Mother and C.B. began participating in reunification therapy in 2017, which

       was recommended by the GAL. C.B. has expressed that she does not trust

       Mother and does not want a relationship with her. In April 2018, the GAL

       issued another report recounting C.B.’s opinion that reunification therapy was

       not helpful. C.B. continued to report stress, anxiety, depression and insomnia as

       a result of contact and therapy with Mother. C.B.’s grades in school also

       declined.

[12]   Hearings were held on December 1, 2017, April 20, 2018, and May 25, 2018.

       The GAL also filed her final report on May 14, 2018. The GAL concluded that

       Mother and C.B.’s relationship continues to be “deeply fractured.” Appellee’s

       App. Vol. II, p. 100. C.B. did not have any interest in continuing with

       reunification therapy. C.B. reported that reunification therapy causes her

       significant stress, anxiety, and depression. C.B. also told the GAL that she has

       suicidal thoughts. She also expressed frustration that Father is encouraging her


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1550 | March 26, 2019   Page 4 of 9
       to continue with reunification therapy. Id. at 100–01. Due to stress and

       depression, C.B.’s grades dropped significantly, and she does not want to spend

       time with friends. The GAL expressed significant concern over C.B.’s

       emotional well-being. Id. at 103.


[13]   On June 5, 2018, the trial court issued its order adjudicating the parties’

       pending motions concerning parenting time. The trial court found that the

       “previously agreed upon” parenting time schedule “presents a significant threat

       to” C.B.’s mental health, and therefore, “there is a substantial and continuing

       change in circumstances that warrants a modification of” Mother’s parenting

       time. Appellant’s App. Vol. II, p. 31. The court modified Mother’s parenting

       time ordering that “[s]upervised parenting time shall only occur in a therapeutic

       setting through reunification therapy or may be done in person through a

       different reunification therapist in New Mexico.” Id. The court also determined

       that Mother could exercise additional parenting time by agreement of the

       parties. Mother now appeals.


                                      Discussion and Decision
[14]   In all parenting time controversies, courts must give foremost consideration to

       the best interests of the child. In re Paternity of C.H., 936 N.E.2d 1270, 1273 (Ind.

       Ct. App. 2010), trans. denied. We review a trial court’s parenting time decision

       for an abuse of discretion. Hatmaker v. Hatmaker, 998 N.E.2d 758, 761 (Ind. Ct.

       App. 2013). An abuse of discretion occurs when the trial court's decision is

       clearly against the logic and effect of the facts and circumstances before the


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1550 | March 26, 2019   Page 5 of 9
       court or if the court misinterpreted the law. Id. “If there is a rational basis for

       the trial court’s determination, then no abuse of discretion will be found.” In re

       Paternity of C.H., 936 N.E.2d at 1273.


[15]   Mother argues that “for all practical purposes” the trial court entered “an order

       denying Mother parenting time” because her financial circumstances make it

       impossible for her to travel to New Mexico for supervised parenting time.2

       Appellant’s Br. at 6. Mother also argues that the parenting time restriction is not

       supported by the evidence.3


[16]   “A parent not granted custody of the child is entitled to reasonable parenting

       time rights unless the court finds, after a hearing, that parenting time by the

       noncustodial parent might endanger the child’s physical health or significantly

       impair the child's emotional development.” Ind. Code § 31-17-4-1(a). “Even

       though the statute uses the word ‘might,’ this Court has previously interpreted

       the language to mean that a court may not restrict parenting time unless that

       parenting time ‘would’ endanger the child’s physical health or emotional




       2
         Concerning Mother’s economic argument, we observe that the right of parenting time is subordinated to the
       best interests of the child. Lasater v. Lasater, 809 N.E.2d 380, 401 (Ind. Ct. App. 2004). “Accordingly, if
       unsupervised parenting time would pose a danger to a child, the parent is not entitled to dispense with
       supervision because of the costs associated with supervisory programs.” Hatmaker v. Hatmaker, 998 N.E.2d
       758, 762 (Ind. Ct. App. 2013). Mother would have to incur significant expense to participate in in-person
       reunification therapy in New Mexico with C.B. But the trial court’s order also permits reunification therapy
       via phone or other electronic means.
       3
        Mother also argues that the trial court erred when it ordered that she could “exercise parenting time by
       agreement of the parties.” In support of her argument she relies on Hatmaker, but in that case, the trial court
       did not make the requisite finding of endangerment to support the restriction of the Father’s parenting time.
       See 998 N.E.2d at 762. In the event that reunification therapy between Mother and C.B. is successful, we
       encourage Father to agree to allow Mother additional parenting time.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1550 | March 26, 2019                       Page 6 of 9
       development[, and] an order for supervision constitutes such a restriction.”

       Hatmaker, 998 N.E.2d at 761.


[17]   Indiana Code section 31-17-4-2 allows a trial court to modify a parenting time

       order “whenever modification would serve the best interests of the child.” But

               [e]xtraordinary circumstances must exist to deny parenting time
               to a parent, which necessarily denies the same to the child. If the
               trial court finds such extraordinary circumstances do exist, then
               the trial court shall make specific findings regarding its
               conclusion that parenting time would endanger the child’s
               physical health or significantly impair the child’s emotional
               development.

       Perkinson v. Perkinson, 989 N.E.2d 758, 765 (Ind. 2013).


[18]   C.B. and Mother’s relationship is “deeply fractured.” Appellee’s App. Vol. II,

       p. 100. C.B.’s therapists testified that C.B. suffers from stress, anxiety and

       depression. C.B. is emotionally vulnerable and is likely suffering from post-

       traumatic stress disorder. Tr. Vol. II, pp. 38–39. Although Mother now accepts

       some responsibility for her troubled relationship with C.B., she continues to

       place significant blame on Father even though Father has encouraged C.B. to

       maintain a relationship with Mother.

[19]   After hearing the evidence, the trial court commented:


               [T]he relationship has broken down, death by a thousand paper
               cuts. Little things over the years that have added up and added
               up to a complete loss of trust and a complete and utter
               breakdown of the parent-child relationship. . . .


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1550 | March 26, 2019   Page 7 of 9
               In the Court’s assessment of what has happened thus far, and
               what has happened specifically in the last six to eight months, it
               is that the situation continues to get worse and that attempts to
               fix this part or that part of the relationship, nothing has improved
               it. And even when there is perhaps a good day, . . . [o]verall the
               situation does not improve and continues to get worse. And now
               we are in a situation where the child has expressed suicidal
               thoughts as an alternative to participating in parenting time.


       Tr. Vol. IV, p. 48.


[20]   In support of her argument, Mother cites to cases where our court has

       addressed the lack of sufficient evidence to support a restriction on parenting

       time.4 And Mother appropriately observes that “our parenting time statute does

       not provide for the elimination of parenting time because reunification

       counseling has proved unusually challenging[.]” See D. B. v. M.B.V., 913 N.E.2d

       1271, 1275 (Ind. Ct. App. 2009).

[21]   But each case must be evaluated on its own unique and particular facts. In this

       case, the evidence supports the trial court’s findings that C.B.’s emotional

       health is endangered by continued unsupervised parenting time with Mother.

       For all of these reasons, we conclude that the evidence supports the trial court’s




       4
        See In re Paternity of W.C., 952 N.E.2d 810 (Ind. Ct. App. 2011) (concluding that although Mother needed to
       improve her parenting skills for her special needs child, the record did not support terminating Mother’s
       parenting time); D.B. v. M.B.V., 913 N.E.2d 1271 (Ind. Ct. App. 2009) (reversing the order terminating
       Father’s parenting time where there was no specific finding that parenting time would cause harm to the
       children).

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1550 | March 26, 2019                   Page 8 of 9
       order restricting Mother’s parenting time to supervised time during

       reunification therapy.

[22]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1550 | March 26, 2019   Page 9 of 9